AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT
                                             SOUTHERN DISTRICT OF CALIF
               UNITED STATES OF AMERICA                                      JUDGMENT
                                   v.                                        (For Offenses Co
                                                                                                    ~----------~~
       GUSTAVO ADOLFO JIMENEZ-LEDESMA (1)
                                                                                Case Number:         3:1S-CR-04424-GPC

                                                                             Michael L Crowley
                                                                             Defendant's Attorney
REGISTRATION NO.                   06937-030
D ­
THE DEFENDANT: 

[8J pleaded guilty to count(s)               1 of the Information. 

D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                Count
      8:1325 - Improper Entry By An Alien (Felony)                                                         1




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                     dismissed on the motion ofthe United States.

[8J    Assessment: $100.00 - Waived


       JVTA Assessment*: $
D      ­
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
[8J    Fine waived               D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December 14. 2018
                                                                             Date ofImposition of Sentence


                                                                                    .ca~Q
                                                                             HON. GONZALO P. CURIEL .
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                        3: 18-CR-04424-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                GUSTAVO ADOLFO JIMENEZ-LEDESMA (1)                                      Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-04424-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 12 months and 1 day as to count ].




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (State of California).




       The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
             at                            A.M.                  on
       o
                ------------------
             as notified by the United States Marshal.
                                                                      ---------------------------------------

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

             on or before 

       D     as notified by the United States Marshal. 

       o     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                                 to
                                -------------------------------------------        ------------------------------
at         _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                      DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-04424-GPC
